Citation Nr: 0713734	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for incomplete paralysis of the sciatic nerve of the right 
lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for incomplete paralysis of the sciatic nerve of the left 
lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for low back strain and assigned an initial evaluation of 10 
percent, effective November 20, 2001.  Thereafter, the 
veteran perfected his appeal as to the issue of the propriety 
of the initially assigned rating.  During the pendency of the 
veteran's appeal, a March 2003 rating decision granted an 
increased rating, to 20 percent, for his service-connected 
back disability, effective November 20, 2001.  Additionally, 
such rating decision granted service connection for 
incomplete paralysis of the sciatic nerve of the right lower 
extremity and incomplete paralysis of the sciatic nerve of 
the left lower extremity and assigned initial 10 percent 
evaluations for both disabilities, effective September 23, 
2002.  

In a February 2005 decision, the Board denied higher initial 
ratings for the veteran's service-connected back, right lower 
extremity, and left lower extremity disabilities.  Such 
decision also denied entitlement to an initial rating in 
excess of 10 percent for patellofemoral pain syndrome of the 
right knee.  The veteran thereafter appealed the decision to 
the Court of Appeals for Veterans Claims (Court).  In August 
2006, the veteran and the Secretary of VA jointly moved the 
Court to remand the issues of entitlement to an initial 
rating in excess of 20 percent for low back strain, 
entitlement to an initial rating in excess of 10 percent for 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, and entitlement to an initial rating in excess of 
10 percent for incomplete paralysis of the sciatic nerve of 
the left lower extremity to the Board in order for the Board 
to provide adequate reasons and bases for its denial of such 
claims.  The parties also moved to dismiss the claim for an 
initial rating in excess of 10 percent for patellofemoral 
pain syndrome of the right knee.  As such, that issue is no 
longer before the Board.

The Joint Remand found that the Board did not apply all 
applicable laws and regulations or provide an adequate 
statement or reasons or bases for its determination regarding 
the veteran's claims.  Specifically, pertinent to the 
veteran's back disability, the Board was directed to address 
all of the evidence of record in its analysis of whether an 
increased initial rating is warranted prior to September 26, 
2003, based on the criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Additionally, regarding the veteran's 
nerve disabilities, the Board was directed to provide an 
adequate statement of reasons or bases for its determination 
that such disabilities did not result in moderate incomplete 
paralysis of the sciatic nerve.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Low back strain is manifested by moderate limitation of 
lumbar spine motion with pain, tenderness on palpation of the 
lower back, and muscle spasms, without evidence of severe or 
pronounced intervertebral disc syndrome, severe limitation of 
lumbar spine motion, severe lumbosacral strain, a vertebra 
fracture, a demonstrable deformity of vertebral body, 
ankylosis of the thoracolumbar or entire spine, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or incapacitating episodes.

3.  Incomplete paralysis of the sciatic nerve of the right 
lower extremity is manifested by subjective complaints of  
shooting pain to the right posterior thigh without objective 
evidence of neurological impairment, resulting in no more 
than mild incomplete paralysis. 

4.  Incomplete paralysis of the sciatic nerve of the left 
lower extremity is manifested by subjective complaints of 
radiating or shooting pain, numbness, and tingling and 
objective evidence of diminished sensation, without 
diminished deep tendon reflexes, coordination, or muscle 
strength, resulting in no more than mild incomplete 
paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for low back strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002), (2003), Diagnostic Code 5243, General 
Rating Formula for Diseases and Injuries of the Spine (2006).

2.  The criteria for an initial rating in excess of 10 
percent for incomplete paralysis of the sciatic nerve of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  

3.  The criteria for an initial rating in excess of 10 
percent for incomplete paralysis of the sciatic nerve of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-121.

In the Board's February 2005 decision, it was determined that 
VA had satisfied its duties to notify and assist.  In this 
regard, the Board found that an August 2003 letter adequately 
notified the veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Such also informed him of the evidence 
necessary to substantiate his initial rating claims.  
Additionally, the August 2003 letter advised the veteran that 
he should notify VA of any additional evidence or information 
he had regarding the issues on appeal.  The Board determined 
that such letter as well as the statement of the case and 
supplemental statements of the case adequately advised the 
veteran of the criteria for awarding the benefits sought on 
appeal and the rationale for the RO's conclusions.  Also, in 
the February 2005 decision, the Board found that the veteran 
had been provided with every opportunity to submit evidence 
and argument in support of the claims decided in such 
decision and to respond to VA notices.  Moreover, the Board 
found that VA had made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and afforded him VA examinations in September 2001 and 
February 2004.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the August 2003 letter, as well as the 
statement of the case and supplemental statements of the 
case, advised the veteran of the evidence necessary to 
establish entitlement to an increased rating; however, he was 
not informed of the type of evidence necessary to establish 
an effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's initial rating claims, any questions 
as to the appropriate effective dates to be assigned are 
rendered moot.  

The parties' Joint Motion for Remand does not address or 
identify any alleged deficiency in VA's duties to notify and 
assist.  Moreover, the motion only requested vacatur of the 
portion of the Board's decision that denied entitlement to an 
initial rating in excess of 20 percent for the veteran's back 
disability, entitlement to an 
initial rating in excess of 10 percent for incomplete 
paralysis of the sciatic nerve of the right lower extremity, 
and entitlement to an initial rating in excess of 10 percent 
for incomplete paralysis of the sciatic nerve of the left 
lower extremity.  Therefore, the Board finds that VA notified 
the veteran of the evidence needed to substantiate the claims 
decided herein, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed 
all evidence necessary for an equitable disposition of these 
claims.  As such, there is no prejudice to the veteran as a 
result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

By way of background, the Board notes that the veteran was 
initially granted service connection for low back strain in a 
December 2001 rating decision.  He was assigned an initial 
rating of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, pertinent to lumbosacral strain, 
effective November 20, 2001.  Such rating was assigned in 
contemplation of daily pain, tender back, and evidence of 
pain on motion.  During the course of the appeal, in a March 
2003 rating decision, the veteran was granted an increased 
rating, to 20 percent, for his low back strain, under 
Diagnostic Code 5293, pertinent to intervertebral disc 
syndrome.  Specifically, such rating decision determined that 
the veteran's back disability was more appropriately 
evaluated as intervertebral disc syndrome.  The RO found that 
the veteran was entitled to a 20 percent evaluation based on 
evidence of straightening of the lumbar lordosis suggesting 
spasm, painful motion in multiple planes, documented 
recurrence of attacks, and some sensation impairments.  As 
such, the veteran was granted a 20 percent rating 
retroactively.  The RO further determined that the veteran's 
orthopedic and neurological manifestations should be rated 
separately as of September 23, 2002, the date of the 
regulation change.  As such, the March 2003 rating decision 
granted separate 10 percent evaluations for incomplete 
paralysis of the sciatic nerve of the right lower extremity 
and incomplete paralysis of the sciatic nerve of the left 
lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  As such, his combined evaluation based on his 
back disability with accompanying neurological manifestations 
of his bilateral lower extremity nerve disabilities was 40 
percent, effective September 23, 2002.  

The Board also notes that an August 2004 rating decision 
granted a separate noncompensable evaluation for erectile 
dysfunction as related to the veteran's back disability 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522, 
and granted special monthly compensation for loss of use of a 
creative organ, effective August 17, 2004.  The veteran's 
combined evaluation for his back disability with neurological 
manifestations, to include his bilateral lower extremity 
nerve disabilities and erectile dysfunction, is still 40 
percent.  

The issues currently before the Board are entitlement to an 
initial rating in excess of 20 percent for low back strain, 
entitlement to an initial rating in excess of 10 percent for 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, and entitlement to an initial rating in excess of 
10 percent for incomplete paralysis of the sciatic nerve of 
the left lower extremity.  Each will be addressed separately 
in the following sections.

A.	Low Back Strain

The veteran is service-connected for low back strain, 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), effective 
November 20, 2001.  At his September 2004 Board hearing and 
in documents of record, the veteran contends that it is 
painful to conduct his work with his bad back, that he has to 
wear a back brace everyday, and that he takes pain medication 
all the time.  He further alleges that he took a sick day 
about every two months due to back pain and did not lift over 
30 to 40 pounds.  The veteran also claims that he has a lot 
of back pain when he first awakes in the morning, but such 
lessened with activity.  Therefore, he contends that an 
initial rating in excess of 20 percent is warranted for his 
back disability.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  

However, as the veteran's claim was pending at the time of 
both regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

As the veteran's back disability has demonstrable 
neurological involvement, both the September 2002 and 
September 2003 amendments are applicable to evaluating such 
disability.  The Board notes that the December 2001 rating 
decision and the June 2002 statement of the case advised him 
of the regulations pertinent to rating spine disabilities, 
with the exception of intervertebral disc syndrome, in effect 
prior to September 2003.  In the March 2003 supplemental 
statement of the case and the March 2003 rating decision 
issued in connection with such document, the veteran was 
advised of the rating criteria pertinent to evaluating 
intervertebral disc syndrome under the regulations in effect 
both prior to and as of September 2002.  Finally, in the 
October 2003 supplemental statement of the case, the veteran 
was advised of the regulations governing the evaluation of 
spine disabilities effective September 2003.  Such documents 
also considered his back disability under all applicable 
criteria.  Therefore, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's initial rating claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks.  A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 20 percent as the evidence of 
record fails to demonstrate severe or pronounced 
intervertebral disc syndrome.  The Board observes that the 
veteran has complained of back pain with sciatica and a 
burning sensation on and off, shooting pain and numbness, and 
tingling into his left leg and calf.  Upon physical 
examination in November 2002, VA treatment records show that 
straight leg raising was positive.  In June 2004, dermatomal 
testing revealed hypoesthesia along the left L3/4/5 nerve 
roots.  Additionally, at his February 2004 VA examination, 
sensory was diminished to pinprick in S1 distribution on the 
left side.  However, the medical evidence of record also 
shows that, in September 2001, the veteran was able to bend 
and run, and treated his pain with Motrin with some relief.  
Additionally, in November 2002, it was noted that the veteran 
was being treated with physical therapy and anti-
inflammatories.  In February 2004, the veteran was noted to 
have been prescribed an oral medication for muscular pain and 
a topical analgesic rub.  Moreover, in August 2004, he was 
able to get on the examination table without assistance, 
motor and sensory were intact, gait was normal, and straight 
leg raising was negative bilaterally.  No neurological 
defects were noted.  Therefore, in light of the medical 
evidence demonstrating that the veteran was being treated for 
his back symptoms and the physical findings showing only mild 
neurological deficits and, most recently, no neurological 
deficits, the Board finds that the veteran's back disability 
does not result in more than moderate intervertebral disc 
syndrome.

Therefore, the veteran is not entitled to an initial rating 
in excess of 20 percent under the pre-September 2002 rating 
criteria pertinent to intervertebral disc syndrome.  The 
Board notes that he developed separately compensable 
neurological impairments as a result of the worsening of his 
back disability.  As such, during the pendency of the appeal, 
the veteran was granted separate 10 percent evaluations for 
incomplete paralysis of the sciatic nerve of the right lower 
extremity and incomplete paralysis of the sciatic nerve of 
the left lower extremity.  Additionally, the veteran has been 
separately service-connected for erectile dysfunction, with a 
noncompensable rating, and is in receipt of special monthly 
compensation for the loss of use of a creative organ.  
However, as discussed previously, the evidence does not 
demonstrate that the veteran's back disability, when 
considered under the pre-September 2002 rating criteria, 
results in more than moderate intervertebral disc syndrome.

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent disability rating.  Severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the veteran is not entitled to an initial rating 
in excess of 20 percent for low back strain.  

The Board notes that the veteran was initially rated under 
Diagnostic Code 5295 for lumbosacral strain.  However, the 
Board finds that he is not entitled to an initial rating in 
excess of 20 percent under such Diagnostic Code.  In this 
regard, the evidence fails to show severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Specifically, the evidence of record reflects 
that the veteran experiences moderate limitation of lumbar 
spine motion with pain, tenderness on palpation of the lower 
back, and muscle spasms.  With regard to the veteran's lumbar 
spine motion, such will be further discussed in the next 
paragraph; however, the Board finds that such results in only 
moderate limitation of motion with pain.  With regard to the 
veteran's other back symptoms, the evidence reflects that in 
September 2001 he had positive tenderness to palpation of the 
lower back.  A March 2002 X-ray of the veteran's lumbar spine 
revealed mild straightening of the lumbar lordosis that was 
noted to possibly represent muscle spasms.  In June 2004, he 
had muscle spasm and joint tenderness of the lumbar region 
and the sacroiliac joints.  However, there is no evidence 
that the veteran has the symptoms associated with severe 
lumbosacral strain as described above.  Therefore, the Board 
finds that the veteran is not entitled to an initial rating 
in excess of 20 percent under Diagnostic Code 5295.  

Further, when considering the veteran's back disability under 
Diagnostic Code 5292 pertinent to limitation of motion of the 
lumbar spine, the Board finds that such does not result in 
more than moderate limitation of motion.  In reaching this 
determination, the Board has considered all of the evidence 
of record in its analysis of whether an increased initial 
rating is warranted prior to September 26, 2003, based on the 
criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5292, as 
directed by the Joint Remand.  Specifically, at a September 
2001 VA examination, the veteran had flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation 30 degrees bilaterally.  All 
measurements were where pain on movement, if any, began.  In 
August 2002, the veteran had flexion to approximately 30 
degrees, extension to 15 degrees, left rotation to 30 
degrees, and right rotation, left lateral flexion, and right 
lateral flexion were normal.  At a February 2004 VA 
examination, the veteran had forward flexion to 90 degrees 
but it was painful at 40 degrees.  He had extension to 30 
degrees but it was painful at 10 degrees.  He had bilateral 
flexion and bilateral rotation to 30 degrees with pain at 25 
degrees.  In June 2004, the veteran had the following lumbar 
range of motion: flexion to 45 degrees with pain, extension 
to 35 degrees with pain, right and left lateral flexion to 25 
degrees with pain, and left and right rotation to 35 degrees 
with pain.  The Board finds that such ranges of motion, to 
include consideration of pain, more nearly approximates 
moderate limitation of lumbar spine motion, as opposed to 
severe.  See DeLuca, supra.  Therefore, the veteran is not 
entitled to an initial rating in excess of 20 percent under 
Diagnostic Code 5292.

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

Pertinent to the criteria relevant to evaluating 
intervertebral disc syndrome, effective September 2002, 
evaluated under Diagnostic Code 5293, the Board first notes 
that there is no evidence of record indicating incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician, as defined by Diagnostic Code 5293.  
Specifically, while the veteran has alleged that he took a 
sick day about every two months due to back pain, at his 
February 2004 VA examination, the examiner noted that the 
portion of the evaluation pertinent to incapacitating 
episodes was inapplicable.  As such, for reasons described 
below, combining orthopedic and neurologic manifestations 
will result in the higher evaluation for the veteran's back 
disability.  

Regarding chronic orthopedic manifestations of the veteran's 
back disability, as indicated previously, the medical 
evidence of record supports a 20 percent evaluation for 
moderate limitation of lumbar spine motion with pain, 
tenderness on palpation of the lower back, and muscle spasms.  
Pertinent to chronic neurologic manifestations, the Board 
again notes that the veteran is already separately service-
connected for incomplete paralysis of the sciatic nerve of 
the right lower extremity and incomplete paralysis of the 
sciatic nerve of the left lower extremity, each evaluated as 
10 percent disabling pursuant to Diagnostic Code 8520.  
Additionally, he is service-connected for erectile 
dysfunction with a noncompensable rating, and is in receipt 
of special monthly compensation for the loss of use of a 
creative organ.  However, the Board has considered whether 
the veteran's back disability has additional neurological 
manifestations.

In this regard, the Board notes that there is no evidence of 
neurological complaints  in addition to those already 
service-connected.  Moreover, in February 2004, neurological 
examination failed to reveal any deficit besides the fact 
that sensory was diminished to pinprick in S1 distribution on 
the left side.  Therefore, the Board finds that there are no 
additional neurological manifestations associated with the 
veteran's service-connected back disability. 

Therefore, the Board finds that the veteran is not entitled 
to an initial rating in excess of 20 percent for his service-
connected back disability under Diagnostic Code 5293, 
effective September 2002.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Under the General Rating Formula, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
20 percent.  In this regard, the preponderance of the 
evidence of record fails to demonstrate forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  Specifically, while the veteran had flexion to 
approximately 30 degrees in August 2002, the remainder of the 
medical evidence of record reflects that he is in fact 
capable of forward flexion in excess of 30 degrees.  
Specifically, as discussed previously, at a September 2001 VA 
examination, the veteran had flexion to 90 degrees.  
Additionally, at a February 2004 VA examination, the veteran 
had forward flexion to 90 degrees but it was painful at 40 
degrees.  In June 2004, the veteran had flexion to 45 degrees 
with pain.  Therefore, the veteran is not entitled to an 
initial rating in excess of 20 percent for his low back 
strain under the General Rating Formula.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As such, the veteran has already been 
service-connected for incomplete paralysis of the sciatic 
nerve of the right lower extremity and incomplete paralysis 
of the sciatic nerve of the left lower extremity, each 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
8520.  Additionally, he is service-connected for erectile 
dysfunction with a noncompensable rating, and is in receipt 
of special monthly compensation for the loss of use of a 
creative organ.  

Moreover, the Board notes that while the veteran has alleged 
that he took a sick day about every two months due to back 
pain, at his February 2004 VA examination, the examiner noted 
that the portion of the evaluation pertinent to 
incapacitating episodes was inapplicable.  As such, when 
considering the veteran's back disability under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to an initial 
rating in excess of 20 percent.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher initial evaluation for the veteran's service-connected 
low back strain as a review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  
 
B.	Bilateral Lower Extremity Nerve Disabilities

The veteran is service-connected for incomplete paralysis of 
the sciatic nerve of the right lower extremity and incomplete 
paralysis of the sciatic nerve of the left lower extremity, 
both evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006), effective September 
23, 2002.  At his September 2004 Board hearing and in 
documents of record, the veteran contends that he experiences 
radiating pain down both legs.  As such, he claims that he is 
entitled to initial ratings in excess of 10 percent for his 
bilateral lower extremity nerve disabilities.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note. 

In the following sections, the Board has offered its reasons 
and bases for the determination that the veteran's bilateral 
lower extremity nerve disabilities result in no more than 
mild incomplete paralysis of the sciatic nerve as directed by 
the Joint Remand.

a.	Incomplete Paralysis of the Sciatic Nerve of the 
Right Lower Extremity

The veteran's right lower extremity nerve disability is 
manifested by subjective complaints of  shooting pain to the 
right posterior thigh without objective evidence of 
neurological impairment, resulting in no more than mild 
incomplete paralysis. 

Specifically, in July 2002 VA treatment records reflect 
complaints of shooting pain to the right posterior thigh; 
however, upon physical examination, sensation in the right 
leg was normal.  Additionally, in November 2002 straight leg 
raising was positive.  The assessment was low back pain with 
sciatica, greater on the left than the right.  Also, in 
August 2004, the veteran complained of pain radiating down 
his right leg to thigh level.  However, while the veteran has 
subjective complaints of shooting pain and a diagnosis of 
sciatica, the objective medical evidence of record fails to 
show any objective neurological impairment as a result of 
such disability.  Specifically, in September 2001, a VA 
examination showed no neurological defects.  Deep tendon 
reflexes were +2 and sensation was intact.  In February 2004, 
there was no muscular atrophy, deep tendon reflexes were 
equal, and Lasgue's sign was negative.  Additionally, no 
neurological impairment with regard to the veteran's right 
lower extremity were noted.  In August 2004, the veteran's 
motor and sensory examinations were intact, gait was normal, 
and straight leg raising was negative bilaterally.  No 
neurological deficits were noted.  Therefore, based on the 
preceding evidence, the Board finds that the veteran's right 
lower extremity disability results in no more than mild 
incomplete paralysis of the sciatic nerve.  

Therefore, in light of the fact that the veteran's right 
lower extremity nerve disability is manifested solely by 
subjective complaints without objective evidence of 
impairment, the Board finds that he is not entitled to an 
initial rating in excess of 10 percent for such disability 
under Diagnostic Code 8520.   

b.	Incomplete Paralysis of the Sciatic Nerve of the 
Left Lower Extremity

The veteran's left lower extremity nerve disability is 
manifested by subjective complaints of radiating or shooting 
pain, numbness, and tingling and objective evidence of 
diminished sensation, without diminished deep tendon 
reflexes, coordination, or muscle strength, resulting in no 
more than mild incomplete paralysis.

Specifically, in March 2002, VA treatment records reflect 
that the veteran had sciatica-left lower extremity 
radiculopathy.  July 2002 VA treatment records show that the 
veteran complained of radiation of pain to the left posterior 
thigh.  He had a positive Thomas test at 160 degrees with 
pain felt shooting down into the left leg.  His left leg 
power was 4/5.  Sensation was decreased on the left side in 
the lateral thigh, lower leg, and foot corresponding to 
dermatomes L2, S3, L4, L5, and S1.  In November 2002, 
sensation was decreased in the left leg with no dermatomal 
pattern.  There was positive straight leg left in the left 
leg at 30 degrees  reproducing sciatica.  The February 2004 
VA examination reflects that the veteran's sensory was 
diminished to pinprick in S1 distribution on the left side.  
In June 2004, it was noted that the veteran had complaints of 
shooting pains, numbness, and tingling into his left leg and 
calf.  Straight leg raising was positive on the left with 
radicular leg pain at 30 degrees.  In August 2004, the 
veteran complained of pain radiating down his left leg. 

However, the objective medical evidence of record fails to 
demonstrate any additional limitation of function beyond 
diminished sensation.  Specifically, there is no evidence 
that the veteran's left lower extremity nerve disability 
results in diminished deep tendon reflexes, coordination, or 
muscle strength.  In this regard, the Board notes that in 
September 2001, a VA examination showed no neurological 
defects.  Deep tendon reflexes were +2 and sensation was 
intact.  In July 2002, Coordination was 5/5 and reflexes were 
normal.  Tone was normal.  Also, in November 2002, VA 
treatment records show that the veteran had 5/5 strength 
bilaterally in all extremities.  The February 2004 VA 
examination reflects that there was no muscular atrophy, deep 
tendon reflexes were equal, and Lasgue's sign was negative.  
Additionally, in June 2004, it was noted that all muscle 
groups and vascular pulses were within normal limits.  
Finally, in August 2004, the veteran's motor and sensory 
examinations were intact, gait was normal, and straight leg 
raising was negative bilaterally.  No neurological deficits 
were noted.   

Therefore, in light of the fact that the veteran's left lower 
extremity nerve disability is manifested by subjective 
sensory complaints with objective evidence of only mild 
sensory impairment, the Board finds that he is not entitled 
to an initial rating in excess of 10 percent for such 
disability under Diagnostic Code 8520.  See 
38 C.F.R. § 4.124a, Note.

C.	Other Considerations

The Board has considered whether staged ratings under 
Fenderson, supra, is appropriate; however, the Board finds 
that the veteran's back and nerve symptomatology has been 
stable throughout the appeal period.  As such, staged ratings 
in this case is not proper. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claims for an initial 
rating in excess of 20 percent for low back strain, an 
initial rating in excess of 10 percent for incomplete 
paralysis of the sciatic nerve of the right lower extremity, 
and an initial rating in excess of 10 percent for incomplete 
paralysis of the sciatic nerve of the left lower extremity.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his initial rating 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected back and nerve 
disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disabilities do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial rating in excess of 20 percent for low back strain 
is denied.

An initial rating in excess of 10 percent for incomplete 
paralysis of the sciatic nerve of the right lower extremity 
is denied.

An initial rating in excess of 10 percent for incomplete 
paralysis of the sciatic nerve of the left lower extremity is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


